In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Dillon, J.), dated September 26, 2000, as denied that branch of its motion pursuant to CPLR 5015 (a) *327(4) which was to vacate a judgment entered against it upon its default in appearing or answering.
Ordered that the order is affirmed, insofar as appealed from, with costs.
The defendant was not entitled to vacate the judgment entered against it upon its default on the ground of lack of personal jurisdiction. The plaintiff proved that service of the summons and complaint was properly made pursuant to Business Corporation Law § 306 (b) (1) (see, Spearman v Atreet Corp., 238 AD2d 194). Furthermore, the Supreme Court properly determined that the defendant failed to establish that it did not receive actual notice of the action in time to defend, a reasonable excuse for the default, or a meritorious defense to the action (see, Hecht v Bass Rest., 267 AD2d 279). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.